Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-12, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tank (US 4924478) (hereinafter Tank).
Regarding claim 1, Tank teaches a thermometer, comprising: 
a first channel (first channel from object (O) to detector (D)) configured to guide a first signal for temperature detection of a target (object) (O) (see Figure 6 and column 3, lines 33-36, and column 8, lines 48-50); 
a second channel (second channel being he radiation of the opposite environment to the detector (D)) configured to guide a second signal for temperature detection of ambient air (environment) (see Figure 6 and column 3, lines 33-36, lines 66-67 and column 8, lines 48-52); 
a detection module (detector (D) and microcomputer) configured to use the first and second signals to obtain first and second temperature-related parameters respectively (see Figure 6 and column 3, lines 27-36, column 4, lines 8-17, column 7, lines 5-9);
a signal reflector (mirror) (ULS) which is configured to reflect the first and second signals (see Figure 6 and lines 48-53) and is movable to a first position such that the first signal is used by the detection module to obtain the first temperature-related parameter (see column 8, lines 48-50), and a second position such that the second signal is used by the detection module to obtain the second temperature-related parameter (see column 8, lines 48-53); 
a drive module (incremental drive) configured to drive the signal reflector (mirror) (ULS) to move (see column 9, lines 25-29); and
a control module (mirror (ULS) is tilted by a motor controlled by the microcomputer; see column 10, lines 24-26) configured to place the signal reflector (mirror) (ULS) via the drive module (incremental drive) at the first and second positions respectively, and obtain the first and second temperature-related parameters (see column 8, lines 48-52, column 9, lines 25-29 and column 10, lines 24-26).
Regarding claim 2, Tank teaches the control module (mirror (ULS) is tilted by a motor controlled by the microcomputer) being configured to place the signal reflector at the second and first positions sequentially (see column 8, lines 48-57 and column 12, lines 3-9).
Regarding claim 3, Tank teaches the control module (microcomputer) being further configured to calculate the target's inner temperature based on the first and second temperature-related parameters (see Abstract, column 5, lines 55-62 and column 7, lines 5-11).
Regarding claim 4, Tank further teaches the second channel (second channel) being disposed at a different side of the thermometer than the first channel (first channel) (see Figure 6).
Regarding claim 5, Tank further teaches a reflective surface of the signal reflector (ULS) being a flat surface (see Figure 6).
Regarding claim 10, Tank further teaches the signal reflector (Mirror) (ULS) being rotatable to the first position to reflect the first signal to the detection module (detector) (D), and the second position to reflect the second signal to the detection module (detector) (D) (see Figure 6 and column 8, lines 48-52 and column 9, lines 54-62).
Regarding claim 11, Tank further teaches the first signal being an infrared radiation from the target (object) (O) (see Figure 6 and column 3, lines 33-36, and column 8, lines 48-50), and the second signal is an infrared radiation from the ambient air (environment) (see Figure 6 and column 3, lines 33-36, lines 66-67 and column 8, lines 48-52).
Regarding claim 12, Tank further teaches the second channel comprising a transmissive cover (F) which being configured to allow the second signal to transmit through the transmissive cover and is disposed at an end facing the ambient air (see Figures 4 and 8).
Regarding claim 14, Tank further teaches the second channel comprising an emission cover being made of a material having a high blackbody (black inner walls), and the second signals being a  blackbody radiation from the emission cover (see Figure 8 and column 9, lines 17-24 and lines 47-61).
Regarding claim 17, Tank teaches a method for temperature detection, comprising: placing a signal reflector (mirror) (ULS) via a drive module (incremental drive) (see column 9, lines 25-29) at a first position such that a first signal being for temperature detection of a target (object) (O) and guided by a first channel (see column 8, lines 48-50) and being used by a detection module (detector (D) and microcomputer) to obtain a first temperature-related parameter (see Figure 6 and column 3, lines 27-36, column 4, lines 8-17, column 7, lines 5-9); obtaining the first temperature-related parameter (see Figure 6 and column 3, lines 27-36, column 4, lines 8-17, column 7, lines 5-9); placing the signal reflector (mirror) (ULS) via the drive module (incremental drive) at a second position such that a second signal being for temperature detection of ambient air and guided by a second channel is used by the detection module (detector (D) and microcomputer) to obtain a second temperature-related parameter (see Figure 6 and column 3, lines 33-36, lines 66-67 and column 8, lines 48-52); and obtaining the second temperature-related parameter (see Figure 6 and column 3, lines 33-36, lines 66-67 and column 8, lines 48-52).
Regarding claim 18, Tank further teaches the signal reflector being placed at the second and first positions sequentially (see column 8, lines 48-57 and column 12, lines 3-9).
Regarding claim 19, Tank further teaches calculating the target's inner temperature based on the first and second temperature-related parameters (see Abstract, column 5, lines 55-62 and column 7, lines 5-11).
Regarding claim 20, Tank further teaches the second channel being disposed at a different side of a thermometer than the first channel (see Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tank in view of Horak et al. (US 2008/0185526) (hereinafter Horak).
Regarding claim 6, Tank teaches all the limitations of claim 1.
However, Tank does not explicitly teach the signal reflector being rotatable to the first position to allow the first signal to reach the detection module along the first channel, and the second position to reflect the second signal to the detection module while blocking the first signal.
Horak teaches the signal reflector (M1,M2) being rotatable to the first position to allow the first signal (target image) (12) to reach the detection module (IR camera) (10) along the first channel (channel extends from IR transparent window (16) to IR camera (10)) (see Figure 2 and paragraph 0031), and the second position to reflect the second signal (target image) (12) to the detection module (IR camera) while blocking the first signal (see Figures 3-4 and paragraph 0031).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the signal reflector as taught by Tank with the signal reflector being rotatable to the first position to allow the first signal to reach the detection module along the first channel, and the second position to reflect the second signal to the detection module while blocking the first signal as taught by Horak.  One would be motivated to make this combination in order to provide the thermometer with an alternative signal reflecting mechanism that is light, small and allows the detection module to point in different directions without moving the thermometer. 
Regarding claim 7, Tank further teaches when the signal reflector (mirror) (ULS) is placed at the first position, the signal reflector (mirror) (ULS) is a portion of the first channel (first channel) (see Figure 6).
Regarding claim 8, Tank teaches all the limitations of claim 6.
However, Tank does not explicitly teach the second channel being disposed on a top side of the thermometer, and the drive module being housed in a chamber at a bottom side of the thermometer.
Although, Tank does not explicitly teach the second channel being disposed on a top side of the thermometer, and the drive module being housed in a chamber at a bottom side of the thermometer. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the second channel being disposed on a top side of the thermometer, and the drive module being housed in a chamber at a bottom side of the thermometer, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 9, Tank teaches all the limitations of claim 1.
However, Tank does not explicitly teach the signal reflector being rotatable to the first position to reflect the first signal to the detection module while blocking the second signal, and the second position to allow the second signal to reach the detection module along the second channel.
Horak teaches the signal reflector (M1,M2) being rotatable to the first position to reflect the first signal (target image) (12) to the detection module (IR camera) (10) while blocking the second signal, (see Figures 3 and 4 and paragraph 0031), and the second position to allow the second signal (target image) (12) to reach the detection module (IR camera) along the second channel (channel extends from IR transparent window (16) to IR camera (10)) (see Figure 2 and paragraph 0031).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the signal reflector as taught by Tank with the signal reflector being rotatable to the first position to reflect the first signal to the detection module while blocking the second signal, and the second position to allow the second signal to reach the detection module along the second channel as taught by Horak.  One would be motivated to make this combination in order to provide the thermometer with an alternative signal reflecting mechanism that is light, small and allows the detection module to point in different directions without moving the thermometer. 

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tank in view of Levatter et al. (US 6139182) (hereinafter Levatter).
Regarding claim 13, Tank teaches all the limitations of claim 12.
However, Tank does not explicitly teach the second channel comprising a protective cover openably mounted for protecting the transmissive cover.
Levatter teaches a protective cover (cover) (10) openably mounted for protecting the transmissive cover (window) (32) (see Figure 1, Abstract and column 3, lines 42-49).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermometer as taught by Tank with a probe cover as taught by Levatter.  One would be motivated to make this combination for protecting the thermometer from contamination. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tank in view of Jia, R. et al. “Study of ultrasonic thermometry based on ultrasonic time-of-flight measurement" (hereinafter Jia) in further view of Peyman (US 8554296) (hereinafter Peyman).
Regarding claim 15, Tank teaches all the limitations of claim 1.
However, Tank does not explicitly teach the second channel comprising a reflective cover being configured to reflect an ultrasonic wave, and the second signal being an ultrasonic wave being emitted from the detection module and reflected back to the detection module via the reflective cover.
Jia teaches the first and second signals being an ultrasonic waves to provide ultrasonic thermometry (see Abstract and Introduction).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermometer as taught by Tank with the second signal being an ultrasonic wave as taught by Jia.  One would be motivated to make this combination in order to provide an alternative temperature measurement technique.  Ultrasonic thermometry provides the benefit of allowing for temperature measurement for various environments, in which traditional temperature measurement methods have failed to operate satisfactorily.
However, Tank as modified by Jia does not explicitly teach the second channel comprising a reflective cover being configured to reflect the ultrasonic wave, and the second signal being the ultrasonic wave being emitted from the detection module and reflected back to the detection module via the reflective cover.
Peyman teaches the second channel (reference path) (75) comprising a reflective cover (mirror) being configured to reflect the ultrasonic wave, and the second signal (reflected light received from reference path (75)) being the ultrasonic wave being emitted from the detection module (probe module) (60) and reflected back to the detection module (probe module) (60) via the reflective cover (mirror) (see Figure 3 and column 7, lines 4-49).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermometer as taught by the prior combination with the second channel comprising a reflective cover being configured to reflect the ultrasonic wave, and the second signal being emitted from the detection module and reflected back to the detection module via the reflective cover as taught by Peyman.  One would be motivated to make this combination in order to detect the physical properties of the target, e.g. temperature, from the changing interferometry between the reflected ultrasonic wave and the reference wave as known in the art.
Regarding claim 16, the prior combination teaches all the limitations of claim 15.
However, Tank as modified by Jia and Peyman does not explicitly teach the first signal being an ultrasonic wave which is emitted from the detection module and reflected back to the detection module via the target.
Peyman teaches the first signal (light source) (45) being an ultrasonic wave which is emitted from the detection module (probe module) (60) and reflected back to the detection module via the target (eye) (30) (see Figure 3 and column 7, lines 4-49).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thermometer as taught by the prior combination with the first signal being an ultrasonic wave which is emitted from the detection module and reflected back to the detection module via the target as taught by Peyton.  One would be motivated to make this combination in order to detect the physical properties of the target, e.g. temperature, from the changing interferometry between the reflected ultrasonic wave and the reference wave as known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855 





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855